WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the majority opinion because the status of a tenured teacher is controlled by the minutes of the Board which has an affirmative duty to indicate the nature and length of the employment.
I must strongly disagree with the majority opinion that states that the actions of the Board as recorded in the minutes are ambiguous or unclear in any way. The minutes simply show silence as to her contractual status. Other minutes and testimony indicate a pattern of specific statements in similar situations. This is exactly the kind of situation in which the official minutes of the Board must control.
There was a great difference in the testimony offered by the parties as to whether Mrs. Jones was hired on a continuing contract or tenure status or pursuant to a limited contract of employment for a one-year probationary period which was subject to nonrenewal. Mrs. Jones claims she did not read the form contract of employment which she signed and two school board administrators state that she was repeatedly informed that she was being hired on a probationary basis and that they insisted that she read the contract. There is no dispute that Mrs. Jones had acquired tenure in the Harlan County school system prior to her employment with the Perry County schools. Pursuant to K.R.S. 161.-740, the Teachers’ Tenure Act, a teacher who has attained continuing contract status or tenure and transfers to another school district within the state retains the status as a tenured teacher unless the new school district requires a one-year probationary period. K.R.S. 161.740(l)(c). The statute states that “the continuing contract of a teacher shall not be deemed to have terminated when the teacher leaves employment ... and the continuing service contract will be transferred to the next school district....”
Clearly the legislature has statutorily required school districts to affirmatively act to require a probationary period and failure to do so means that a teacher retains tenured status. The provisions of this statute are fully incorporated by law into the terms of the contracts between the parties. See Moore v. Babb, Ky., 343 S.W.2d 373 (1961). Thus it was absolutely incumbent on the school board to exercise its opinion and limit Mrs. Jones’ teaching status if it desired to do so. The official minutes reflect that no such option was exercised and consequently, it can only be concluded that the Board chose not to employ her under that restriction notwithstanding the heading of the form employment contract.
The only probative evidence of the intention of the Board is provided by the minutes. It is a well-established rule in Kentucky that a local school board may speak only through its minutes which cannot be enlarged on or restricted by parol evidence. Stafford v. Board of Education of Casey County, Ky.App., 642 S.W.2d 596 (1982); Cook v. Board of Education of Carter County, Ky.App., 576 S.W.2d 270 (1979); Commonwealth v. Ford, Ky., 444 S.W.2d 908 (1969). There is a strong presumption that such minutes of a school board are correct and they will not be overturned in the absence of a showing of fraud or mistake.
Stafford, supra, holds that evidence outside the minutes of the Board could not be utilized. The specific issue has been addressed by the Attorney General in an advisory letter given to school boards which recommends that probationary terms of employment be included in board minutes. See 74 O.A.G. 396.
*461The Court of Appeals correctly distinguished the case of Lewis v. Board of Education of Johnson County, Ky., 348 S.W.2d 921 (1961). That decision did not involve the interpretation of a statutory provision and there was no lack of clarity or ambiguity in this case contrary to the assertion by the majority. Here there was simply silence or inaction and the failure of the Board to exercise an affirmative duty to state the condition of employment. No such duty was involved in Lewis.
K.R.S. 161.740(l)(c) specifically provides that a teacher shall retain tenure unless placed on probation. The Board failed to act pursuant to the statute through its minutes and consequently the decision of the Court of Appeals should be affirmed.